In this cause Mr. Chief Justice ELLIS and Mr. Justice WHITFIELD and Mr. Justice BUFORD are of the opinion that the decree of the Circuit Court should be affirmed, while Mr. Justice TERRELL, Mr. Justice DAVIS and Mr. Justice BROWN are of the opinion that the decree should be reversed. When the members of the Supreme Court, sitting six members in a body, and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the said decree should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of State, ex rel. Hampton, v. McClung, 47 Fla. 224, 37 So. R. 51, that the decree of the Circuit Court in this cause be and the same is hereby affirmed. *Page 75 
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.